El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Ventura Eodríguez establece apelación contra una sen-tencia qne lo declara culpable de infringir una ordenanza aprobada por el municipio de Juana Díaz, que fija como límite *296máximo de velocidad para los automóviles dentro de la zona urbana una velocidad que no exceda “del paso natural de una persona.” Asumiendo en favor de la validez de la or-denanza y a los fines de la discusión solamente que con esto se quiere decir “el paso ordinario de un viandante,” refi-riéndonos al caso de El Pueblo v. Nochera, 23 D. P. R. 605, tal reglamentación podría considerarse razonable si estuviera limitada a los cruces de las calles o al doblar las esquinas. Podemos agregar de paso, sin embargo, que la cuestión pro-movida y resuelta en el caso de Nochera no envolvía la razo-nabilidad del tipo de velocidad como tal, sino la suficiencia o-insuficiencia por razón de la incertidumbre de la norma de comparación por la cual la mayor velocidad había de deter-minarse. En este caso la cuestión es si una pequeña villa cruzada por un camino insular, sin referencia alguna a las esquinas o cruces de las calles u otras limitaciones, puede ordenar qué ningún automóvil dentro de la zona urbana irá más ligero que como iría ordinariamente un viandante.
“A falta de una prohibición expresa o implícita decretada por la Legislatura, una municipalidad puede aprobar ordenanzas que fijen dentro de límites razonables la velocidad a que pueden ir los vehícu-los de motor dentro de su demarcación, y está dentro de las atribu-ciones de un Concejo Municipal el prescribir diferentes grados de velocidad para los automóviles en las distintas partes de la ciudad de acuerdo con el ancho de las calles, el uso de las mismas, y la den-sidad de la población. Una ordenanza de un municipio que limita la velocidad de los automóviles a diez millas por hora, se ha resuelto que no es irrazonable, y lo mismo en el caso de una ordenanza que fija la mayor velocidad en siete millas por hora, especialmente cuando este límite de velocidad es aplicable solamente a aquellas partes de una ciudad donde hay edificaciones. Las cortes también han soste-nido como razonables las ordenanzas de una ciudad que limitan la velocidad de automóviles a seis millas por hora en calles de ciudades entre cruces, y a cuatro millas por hora en los cruces.” 2 R. G. L., página 1178, sec. 12.
Dado el tamaño del pueblo, las condiciones envueltas en *297los negocios y tráfico, la longitud de su calle principal, los cruces que relativamente son cortos en número y poco usa-dos y el paso natural de un viandante en nuestra latitud, materias de las cuales en su aspecto general debemos tomar conocimiento judicial, apenas si sería procedente ir más allá de lo que sugiere el texto legal arriba citado, como debido límite de velocidad.
Dentro de las circunstancias, la ordenanza por su faz debe ser considerada como irrazonable y por tanto la con-dena basada en su infracción no puede subsistir.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf y Aldrey.